DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 8/08/20221.
Claims 1-9, 14-17, 21-23, 28, 29, 32, 40 and 41 are amended.
Claims 1-41 are remaining in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each feature of paragraph 8 as well as the claimed features “floating device”, “elastic element”, “restricted angular range” must be clearly shown (with appropriate reference characters correlated to the Written Description of the Specification) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  No new matter should be entered.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
8.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The explicitly claimed feature limitations “pivoting/rotating system”, “pivot independently”, “ball/joint arrangement”, “shackle portion”, “detent element”, “restricted angular range” and “solid bar elements” are not found in the Specification as are explicitly recited in the claims.  Claim limitations should be consistent with features found in and described in the Specification; in addition, terminology and/or nomenclature should be consistent throughout the disclosure (including the Abstract, Specification and Claims).
Appropriate Correction is required.
9.	The disclosure is objected to because of the following informalities:
	No drawing reference characters are provided in the Specification for the features indicated in paragraphs 5 and 8 of this Office Action.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	As best understood by the examiner, claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanderson (US 3724012 A), cited by applicant.  Regarding claim 1, Sanderson discloses a body board (float) [20]; Figure 1, column 2 lines 35-40) comprising: a floating device (float elements [24, 26] are mounted to frame [22] of float [20]; Figure 1, column 2 lines 35-40); at least one solid bar coupled to said floating element (rigid rod) [50] is connected to frame [22], along with float elements [24, 26]; Figure 6, column 2 lines 50-55), wherein said at least one solid bar rotates vertically in relation to said floating element (rigid rod) [50] rotates vertically; as shown in figures 8, 9).  Regarding claim 3, Sanderson discloses wherein said at least one solid bar comprises a single bar having a middle section and lateral ends protruding from sides of said floating element (rigid rod [50] comprises a middle section and sections that are wider than float elements [24, 26]; as shown in figures 1, 6).  Regarding 9, Sanderson discloses wherein said at least one solid bar is coupled to said floating element by a screw/nut arrangement, a ball/joint arrangement, a suction element, a magnetic arrangement, a clamp element, a rod/shackle arrangement or any combinations thereof (ends [30, 32] of frame [22] of floating elements [24, 26] are attached to cups [64] (nut) via bolts [68] (screws) going though rod [50], thus securing rod [50] to frame [22]; Figure 5, column 3 lines 25-35).
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	As best understood by the examiner, claims 1, 3-8, 10, 12, 13, 18, 21-24, 28, 30, 32, 33, 35-37, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lessard (US 2009/0298652 A1), cited by applicant.  Regarding claim 1, Lessard discloses a body board (body-supporting structure as shown; figure 6) comprising: a floating device (floating base [28]; figures 5C, 6; paragraph [0022]), at least one solid bar coupled to said floating element (rods [86, 88] inserted into bores [80, 82] of floating base [28]; figure 6; paragraph [0026)). Lessard does not explicitly disclose wherein said at least one solid bar rotates vertically in relation to said floating element.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lessard to include wherein said at least one solid bar rotates vertically in relation to said floating element, because no obstacle to their rotation is disclosed in Lessard, and this would allow greater flexibility of the system, allowing it to rotate in relation to the swimmer's pitch angle relative to the frame without constraining the swimmer's movement, as would have been recognized by one of ordinary skill in the art.  Regarding claim 4, Lessard further discloses wherein said at least one solid bar comprises a left-side bar and a separate right-side bar, each one protruding from respective sides of said floating element (rod [86] (left side bar) and rod [88] (right side bar) extend away from floating base as shown; figure 6; paragraph [0026)).  Regarding claim 7, Lessard further discloses wherein a rotating end of said left-side bar and said separate right-side bar is coupled to said floating element (ends of rods [86, 88], which would be capable of rotating, are inserted into bores [80, 82] of floating base [28]; figure 6; paragraph [0026)).  Regarding claim 8, Lessard fails to explicitly disclose wherein each rotating end rotates inside said floating element.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lessard to include wherein each rotating end rotates inside said floating element, because no obstacle exists to such rotation in Lessard, and such would allow greater flexibility, allowing rotation in relation to the swimmer's pitch angle relative to the frame without constraining the swimmer’s movement.  Regarding claim 10, Lessard further discloses further comprising an elastic element coupled to said at least one solid bar (resilient member [62], which may be a compression spring, is coupled to rods [86, 88] through transversal tube [71]; figures 5C, 6; paragraph [0022)).  Regarding claim 12, Lessard further discloses wherein said elastic element comprises at least one spring element (resilient member [62], which may be a compression spring; figures 5C, 6; paragraph [0022)).  Regarding claim 13, Lessard further discloses wherein said elastic element comprises at least one shock absorber/damper element (resilient member [62] can be a shock absorber for comfort; paragraph [0022]).  Regarding claim 18, Lessard further discloses wherein said at least one solid bar comprises a plurality of bars removably coupled together (rods [86, 88] are removably coupled to one another through transversal tube [71] when inserted into bores 80, 82; figures 5C, 6; paragraph [0022)).  Regarding claim 21, Lessard discloses a body board system (structure capable of supporting a body, as shown; figure 6) comprising: a floating device (floating body [28]; figures 5C, 6; paragraph [0023]); a pair of lateral solid bars coupled to and extending away from said floating element (rods [86, 88] inserted into bores [80, 82] of floating base [28], and extend away as shown, figure 6; paragraph [0026]); and an anchoring system securing said floating element to a surface (anchorage point on shore [98]; figure 6; paragraph (0023]), wherein at least one elastic element is coupled to at least one of the pair of lateral solid bars and said anchoring system (resilient member [62], which may be a compression spring, is coupled to rods [86, 88] through transversal tube [71]; figures 5C, 6; paragraph [0022]). Lessard fails to explicitly disclose said pair of lateral solid bars rotates in relation to said floating element.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lessard to include wherein said pair of lateral solid bars rotates in relation to said floating element, because no obstacle to their rotation is disclosed in Lessard, and this would allow greater flexibility of the system, allowing it to rotate in relation to the swimmer’s pitch angle relative to the frame without constraining the swimmer's movement as would have been recognized by one of ordinary skill in the art.  Regarding claim 23, Lessard further discloses wherein said pair of lateral solid bars comprise a left-side bar and a separate right-side bar, each one extending away from the sides of said floating element (rod 86 (left side bar) and rod 88 (right side bar) extend away from floating base as shown; figure 6; paragraph [0026)).  Regarding claim 24, Lessard further discloses a system further comprising a pair of lateral cords coupling said pair of lateral solid bars to said anchoring system, respectively (V-shaped section [92] of Y-shaped cord [90] comprises two lengths of cord connected to rods [86, 88] and coupling them to anchoring point on shore [98]; figure 6; paragraph (0023)).  Regarding claim 28, Lessard further discloses wherein said at least one elastic element comprises: an elastic cord, a spring element, a shock absorber/damper or any combinations thereof (resilient member [62], which may be a compression spring (spring element); paragraph [0022)).  Regarding claim 30, Lessard fails to explicitly disclose wherein said pair of lateral solid bars rotates within a restricted angular range. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lessard to include wherein said pair of lateral solid bars rotates within a restricted angular range, because if the rods [86, 88] are free to rotate within bores [80, 82], then they would naturally be restricted to rotating in the angular plane perpendicular to the centerline of the bores, as would have been recognized by one of ordinary skill in the art.  Regarding claim 32, Lessard discloses a retrofit kit for a floating device (adaptor) [85] for use of a swim training device in the wilderness; paragraph [0023]) comprising: a pair of solid bar elements (rods [86, 88]; figure 6; paragraph (0026]); and at least one securing element configured to secure said retrofit kit to a floating device while being anchored to a surface bores [80, 82] (securing element) of transversal tube [71] hold rods [86, 88] in place with floating base [28], white Y-shaped cord [90] connects rods [86, 88] to anchoring point on the shore [98]; paragraph (0022]-[0023]).  Lessard fails to explicitly disclose so that said pair of solid bar elements rotate vertically in relation to said floating device. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lessard to include so that said pair of solid bar elements rotate vertically in relation to said floating device, because no obstacle to their rotation is disclosed in Lessard, and this would allow greater flexibility of the system, allowing it to rotate in relation to the swimmer's pitch angle relative to the frame without constraining the swimmer’s movement, as would have been recognized by one of ordinary skill in the art.  Regarding claim 33, Lessard further discloses wherein said pair of solid bar elements is coupled to at least one elastic element that provides damping and impact absorbing resistance against a force exerted on said pair of solid bar elements (resilient member [62], which may be a compression spring, is coupled to rods [86, 88] through transversal tube [71], and would be capable of providing damping and impact absorbing resistance against forces exerted by the swimmer, figures 5C, 6; paragraph (0022)).  Regarding claim 35, Lessard further discloses wherein said at least one elastic element is coupled to said pair of solid bar elements inside a housing of said retrofit kit (resilient member [62] is located inside female tube [60] (housing), and is coupled to rods [86, 88] through transversal rod [71]; figure 5C; paragraph [0022)).  Regarding claim 37, Lessard discloses the retrofit kit of claim 32 but fails to explicitly disclose wherein said pair of solid bar elements comprises a rotating end contained inside a housing of said retrofit kit allowing rotation of said pair of solid bar elements. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lessard to include wherein said pair of solid bar elements comprises a rotating end contained inside a housing of said retrofit kit allowing rotation of said pair of solid bar elements, because Lessard discloses no obstacle to the rotation of rods [86, 88] and if they were to rotate within bores [80, 82] of transversal tube [71] (housing), then they would comprise a rotating end contained within transversal tube [71] making it more versatile in movement as would have been recognized by one of ordinary skill in the art.  Regarding claim 40, Lessard further discloses wherein said at least one elastic element comprises: an elastic cord, a spring element, a shock absorber/damper or any combinations thereof (resilient member [62], which may be a compression spring (spring element); paragraph [0022)).
Claims 3, 5, 6, 22 and 36 are considered obvious over Lessard in view of an alternate embodiment as follows:  Regarding claim 3, Lessard discloses the body board of claim 1 but fails to disclose wherein said at least one solid bar comprises a single bar having a middle section and lateral ends protruding from sides of said floating element. An alternate embodiment of Lessard discloses wherein said at least one solid bar comprises a single bar having a middle section and lateral ends protruding from sides of said floating element (instead of two transverse bores and two bars, a single bore traversing the floating base and a single rod can be used; paragraph [0029)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lessard to include wherein said at least one solid bar comprises a single bar having a middle section and lateral ends protruding from sides of said floating element, as taught in an alternate embodiment of Lessard, for the benefit of increasing the strength of the bars and reducing the chances of accidental detachment of the bars, while reducing complexity, as would have been recognized by one of ordinary skill in the art.  Regarding claim 5, Lessard in view of an alternate embodiment of Lessard discloses the body board of claim 3 but fails to disclose wherein said middle section is enclosed inside said floating element. The alternate embodiment of Lessard discloses wherein said middle
section is enclosed inside said floating element (instead of two transverse bores and two bars, a single bore traversing the floating base and a single rod can be used, thus the center of the single rod would be enclosed inside floating base 28; paragraph [0029)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lessard to include wherein said middle section is enclosed inside said floating element, as taught in an alternate embodiment of Lessard, for the benefit of increasing the strength of the
bars and reducing the chances of accidental detachment of the bars, while reducing complexity, as would have been recognized by one of ordinary skill in the art.  Regarding claim 6, Lessard in view of an alternate embodiment of Lessard discloses the body board of claim 5 but fails to disclose wherein said middle section rotates inside said floating element. The alternate embodiment of Lessard discloses wherein said middle section is located inside said floating element (instead of two transverse bores and two bars, a single bore traversing the floating base and a single rod can be used, thus the center of the single rod would be enclosed inside floating base 28; paragraph [0029)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lessard to include wherein said middle section is located inside said floating element, as taught in an alternate embodiment of Lessard, for the benefit of increasing the strength of the bars and reducing the chances of accidental detachment of the bars, while reducing complexity, as would have been recognized by one of ordinary skill in the art.  It would further be obvious for the middle section to rotate inside the floating element, as there is no obstruction to its rotation disclosed in Lessard, and such rotation would allow greater flexibility of the system, allowing it to rotate in relation to the swimmer's pitch angle relative to the frame without constraining the swimmer's movement, as would have been recognized by one of ordinary skill in the art. Regarding claim 22, Lessard discloses the body board system of claim 21 but fails to disclose wherein said pair of lateral solid bars comprise a single bar having a middle bar section and lateral ends extending away from the sides of said floating element. An alternate embodiment of Lessard discloses wherein said pair of lateral solid bars comprise a single bar having a middle bar section and lateral
ends extending away from the sides of said floating element (instead of two transverse bores and two bars, a single bore traversing the floating base and a single rod can be used; paragraph [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lessard to include wherein said pair of lateral solid bars comprise a single bar having a middle bar section and lateral ends extending away from the sides of said floating element, as taught in an alternate embodiment of Lessard, for the benefit of: increasing the strength of the bars and reducing the chances of accidental detachment of the bars, while reducing complexity, as would have been recognized by one of ordinary skill in the art.  Claim 1 is also considered obvious over Lessard in view of an alternate embodiment as follows:  Regarding claim 1, Lessard discloses an alternative embodiment of a body board (body-supporting structure as shown; figure 6) comprising: a floating device (floating base [28]; figures 5C, 6; paragraph [0022)); at least one solid bar coupled to said floating element (rods [86, 88] inserted into bores [80, 82] of floating base [28]; figure 6; paragraph [0026}). The alternate interpretation of Lessard fails to explicitly disclose wherein said at least one solid bar rotates vertically in relation to said floating element. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the alternate interpretation of Lessard to include wherein said at least one solid bar rotates vertically in relation to said floating element, because no obstacle to their rotation is disclosed in the alternate interpretation of Lessard, since such would allow greater flexibility of the system, allowing it to rotate in relation to the swimmer’s pitch angle relative to the frame without constraining the swimmer's movement, as would have been recognized by one of ordinary skill in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
14.	As best understood by the examiner, claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lessard (US 2009/0298652 A1), cited by applicant, in view of MacLennan (US 5,236,404 A), also cited by applicant.  Regarding claim 25, Lessard discloses the body board system of claim 24 but fails to disclose a system further comprising a spacing
bar maintaining said pair of lateral cords separated from each other. MacLennan discloses a system further comprising a spacing bar maintaining said pair of lateral cords separated from each other (separator bar [14] maintains a distance [18] between bridle straps [8] connected to swimmer's jacket; figure 1; column 4, lines 9-15). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Lessard to include a spacing bar maintaining said pair of lateral cords separated from each other, as taught in
MacLennan, for the benefit of ensuring that the cords do not interfere with the swimmer's legs while swimming, as would have been recognized by one of ordinary skill in the art.  Regarding claim 26, Lessard in view of MacLennan discloses the body board system of claim 25. Lessard further discloses wherein said at least one elastic element is coupled to a juncture between said pair of lateral cords and an anchor cord (resilient member [62] is coupled to connection point of V-shaped section [92] and tail [94] (anchor cord) of Y-shaped cord [90] through transversal tube [71]; figures 5C, 6; paragraph (0022]).  Lessard fails to disclose wherein the juncture between said pair of lateral cords and a single anchor cord is a spacing bar. MacLennan discloses wherein the juncture between said pair of lateral cords and a single anchor cord is a spacing bar (separator bar [14] connects bridle cord [8] to restraining lines [24]; figure 1; column 4, lines 9-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lessard to include wherein the juncture between said pair of lateral cords and a single anchor cord is a spacing bar, because this would be the natural arrangement when a spacing bar is included, which provides the benefit of ensuring that the cords do not interfere with the swimmer’s legs while swimming, as would have been recognized by one of ordinary skill in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
15.	As best understood by the examiner, claims 10, 11, 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lessard (US 2009/0298652 A1), cited by applicant, in view of Liu et al. (US 5,846,167 A), also cited by applicant.  Regarding claim 27, Lessard discloses the body board system of claim 21 but fails to disclose wherein said pair of lateral cords are made from an elastic material.  However, Liu et al. discloses wherein said pair of lateral cords are made from an elastic material (tether line [18] may be made of rubber or other elastic material; column 2, lines 49-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lessard to include wherein said pair of lateral cords are made from an elastic material, for the benefit of providing additional shock absorption and comfort to the user, without adding additional elements to the structure, as would have been recognized by one of ordinary skill in the art.  Regarding claim 34, Lessard discloses the retrofit kit of claim 33 but fails to disclose wherein said at least one elastic element is coupled between said pair of solid bar elements and a remote anchoring system.  However, Liu et al. discloses wherein said at least one elastic element is coupled between said pair of solid bar elements and a remote anchoring system (coil spring [17] is located on tether line between anchor [14] and coupler loops [36] (solid bar elements) of swim harness; figure 1; column 1, line 64 - column 2, line 18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lessard to include wherein said at least one elastic element is coupled between said pair of solid bar elements and a remote anchoring system, as taught in Liu et al., for the benefit of providing additional shock absorption for the swimmer, enhancing the experience and ease of use, as would have been recognized by one of ordinary skill in the art.  Regarding claim 10, an alternate interpretation of Lessard discloses the body board of claim 1 and further discloses comprising an element coupled to said at least one solid bar (Y-shaped cord [90] (element) connects rods [86, 88] to anchoring point on the shore [98]; paragraph [0022]-[0023]). The alternate interpretation of Lessard fails to disclose wherein the element is an elastic element.  However, Liu et al. discloses wherein the element is an elastic element (tether line [18] may be made of rubber or other elastic material; column 2, lines 49-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the alternate interpretation of Lessard to include wherein the element is an elastic element, for the benefit of providing additional shock absorption and comfort to the user, without adding additional elements to the structure, as would have been recognized by one of ordinary skill in the art.  Regarding claim 11, an alternate interpretation of Lessard in view of Liu et al. discloses the body board of claim 10 but fails to disclose wherein said elastic element comprises an elastic cord.  However, Liu et al. discloses wherein said elastic element comprises an elastic cord (tether line [18] (cord) may be made of rubber or other elastic material; column 2, lines 49-52).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the alternate interpretation of Lessard to include wherein said elastic element comprises an elastic cord, for the benefit of providing additional shock absorption and comfort to the user, without adding additional elements to the structure, as would have been recognized by one of ordinary skill in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
Allowable Subject Matter
16.	As best understood by the examiner, claims 2, 14-17, 19, 20, 29, 31, 38, 39 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
19.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
8/16/2022